Name: Commission Regulation (EEC) No 2002/93 of 23 July 1993 opening a standing invitation to tender for the supply to Albania of 60 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/32 Official Journal of the European Communities 24. 7. 93 COMMISSION REGULATION (EEC) No 2002/93 of 23 July 1993 opening a standing invitation to tender for the supply to Albania of 60 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency Article 2 The invitation to tender shall cover 60 000 tonnes of bread-making common wheat in bulk to be supplied from a port in the Rouen region, cif (ex-ship), to the Albanian port of Durres. Article 3 1 . The offers concern the total lot of 60 000 tonnes, conforming to the delivery specifications foreseen at Annex II . 2. For possible late deliveries Article 13 (4) of Regulation (EEC) No 309/93 applies. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on emergency action for the supply of agricultural products to the population of Albania ('), Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on common organization of the market in cereals (2), and in particular Article 5, Whereas Commission Regulation (EEC) No 309/93 (3), provides that contracts for the supply of cereals under Regulation (EEC) No 3106/92 are to be allocated by invitation to tender ; Whereas Commission Regulation (EEC) No 689/92 (4), as last amended by Regulation (EEC) No 1715/93 0, lays down in particular quality criteria for bread-making common wheat accepted for intervention ; Whereas a standing invitation to tender should be opened for the supply of an instalment of bread-making common wheat held by the French intervention agency ; Whereas experience has shown the need to be sure that the scheduling of deliveries is respected ; that therefore an amount should be deducted from the performance guarantee in certain cases of delayed deliveries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall be 11 a.m., Brussels time, on 29 July 1993 . 2. The time limit for the submission of tenders in response to the last partial invitation to tender shall be 11 a.m., Brussels time, on 12 August 1993. 3 . The intervention agency concerned shall publish, at least three days before the date laid down for the first partial invitation to tender, a notice of invitation . Article 5 Tenders must be submitted to the French intervention agency. The French intervention agency shall forward tenders to the Commission in accordance with the model in Annex I hereto.HAS ADOPTED THIS REGULATION : Article 1 On the terms laid down in Regulation (EEC) No 309/93 , the French intervention agency shall open a standing invitation to tender for the supply to Albania of bread ­ making common wheat held in the Rouen region by the said agency. Article 6 The taking-over certificate referred to in Article (2) of Regulation (EEC) No 309/93 shall be issued after the unloading of the goods. Article 7 1 . The successful tenderer shall undertake to provide the Albanian authorities with the documents required for supply purposes as specified in the notice of invitation to tender drawn up by the French intervention agency. 0 OJ No L 312, 29. 10. 1992, p. 2. 0 OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 36, 12. 2. 1993, p. 30. (4) OJ No L 74, 20. 3. 1992, p. 18 . 0 OJ No L 159, 1 . 7. 1993, p. 100. 24. 7. 93 Official Journal of the European Communities No L 182/33 2. The successful tenderer shall regularly inform the Albanian authorities, the intervention agency holding the products involved and the Commission of the progress of the supply operation as far as the take-over stage. Article 8 The Member States concerned shall take all appropriate measures to ensure that no refund is applied within the framework of the supply, in particular by specifying this on the export licence. Article 9 For the purposes of entering EAGGF expenditure in the accounts, the book value of the product referred to in Article 1 is hereby fixed at ECU 52 per tonne. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1993. For the Commission Rene STEICHEN Member of the Commission No L 182/34 Official Journal of the European Communities 24. 7. 93 ANNEX I Standing invitation to tender for the supply to Albania of 60 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency (Regulation (EEC) No 2002/93) Tenderer number Quantity (tonnes) Supply cost applied for (ECU/tonne) 1 2 3 1 2 3 4 etc. ANNEX II Delivery specifications Delivery in bulk, cif (ex-ship) to the Albanian port of Durres. One lot of 60 000 tonnes in six shipments :  10 000 tonnes : arrival date between 14 and 15 August 1993,  10 000 tonnes : arrival date between 25 and 26 August 1993, - 10 000 tonnes : arrival date between 5 and 6 September 1993,  10 000 tonnes : arrival date between 22 and 23 October 1993,  10 000 tonnes : arrival date between 3 and 4 November 1993,  10 000 tonnes : arrival date between 15 and 16 November 1993. The deliveries may take place before the dates laid down on the initiative of the successful tenderer and under his responsibility if the necessary conditions are met for unloading and removal in the port of Durres. If no bid has been accepted on 29 July 1993, the above dates should be postponed by seven days . The same should apply if no bid has been accepted on 5 August 1993.